Judgment, Supreme Court, New York County, entered on December 28, 1970, after a trial, unanimously reversed on the law, without costs and without disbursements, and vacated, and the complaint dismissed. Plaintiff did not establish actionable negligence on the part of .the defendant bank in the application of the wax or the maintenance of the floor. Nor did the plaintiff show that defendant bank had prior notice or should have known of the alleged dangerous condition created by the cleaning of the floor by the original third-party defendant pursuant to an employment contract. (Silva v. American Irving Sav. Bank, 31 A D 2d 620, affd. without opinion, 26 N Y 2d 727.) Concur — Stevens, P. J., Capozzoli, Nunez, Kupferman and McNally, JJ.